Citation Nr: 1104463	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-32 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had active service from January 1974 to November 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

The Veteran's claims were remanded by the Board in February 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Veteran was provided a supplemental statement of the case 
(SSOC) in June 2010.  In July 2010, subsequent to the SSOC, and 
prior to certification of the Veteran's claim to the Board, the 
Veteran submitted additional private medical evidence pertinent 
to his hearing loss claims.  Consequently, the Veteran's claims 
must be returned to the RO for issuance of an updated SSOC.  See 
38 C.F.R. §§ 19.31, 19.37(a) (2010).

In April 2010 the Social Security Administration (SSA) sent a 
letter to VA seeking records.  It is clear from this letter that 
SSA was making a determination as to whether to grant the Veteran 
disability benefits.  Although SSA records are not controlling 
for VA determinations, they may be pertinent to VA claims.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when 
the VA is put on notice of the existence of SSA records, as here, 
it must seek to obtain those records before proceeding with the 
appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 
493, 494 (1992).  Thus, the Board finds that the RO should obtain 
and associate with the claims file a copy of SSA's determination 
on the Veteran's claim, as well as copies of all medical records 
underlying that determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.

The Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
dated from July 2008 to present.

2.  The RO should request from SSA a copy of 
its determination on the Veteran's claim for 
disability benefits, as well as copies of all 
medical records underlying its determination.  
All records and/or responses received should 
be associated with the claims file.

3.  Upon completion of the above requested 
development reconsider the Veteran's claim.  
The Veteran and his representative should be 
provided an SSOC which includes review of all 
evidence received since the June 2010 SSOC 
and should be afforded the appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


